



 Exhibit 10.4


CHANGE-IN-CONTROL AGREEMENT
Tier 2


 Dated: [Date]
 
PERSONAL AND CONFIDENTIAL
 
[Name]
[Title]
[Company Name]
 
Dear [Name]:
 
Comtech Telecommunications Corp. considers it essential to the best interests of
its stockholders to foster the continued employment of its key management
personnel and the key management personnel of its subsidiaries (such
subsidiaries, together with Comtech Telecommunications Corp., collectively
referred to as the “Company”). Our Board of Directors (the “Board”) recognizes
that the possibility of a change in ownership or control of the Company may
result in the departure or distraction of key personnel to the detriment of the
Company and our stockholders. Therefore, the Board has determined to enter into
this agreement with you (i) to encourage and reinforce your attention and
dedication to your assigned duties without distraction in the face of the
disruptive circumstances that can arise from a possible change in control of the
Company, (ii) to enhance our ability to retain you in those circumstances, and
(iii) to provide you with fair and reasonable protection from the risks of a
change in ownership and control so that you will be in a position to help the
Company complete a transaction that would be beneficial to stockholders.


You and the Company agree as follows:
 
1.    Term of Agreement and Protected Period.
 
(a)     Term of Agreement. The period during which this Agreement shall be in
effect (the “Term”) shall be the period commencing on [Date] (the “Effective
Date”) through the close of business on the second anniversary of the Effective
Date; provided, however, that the Term shall be automatically renewed for
successive one-year periods unless either party hereto gives written notice of
non-renewal to the other party at least sixty (60) days prior to the expiration
of the then current Term; and provided further, that if a Change in Control has
occurred prior to expiration of the then current Term, the Term shall continue
until the date that is twenty-four (24) months after such occurrence of a Change
in Control. The foregoing notwithstanding, if you remain employed with the
Company at the end of the Protected Period (as defined below), the Company's
obligations under Section 3(g) (and related provisions) will continue during the
defined "Extended Protection Period" after the end of the Protected Period.
 
(b)    Protected Period. The “Protected Period” is the period from the time of
occurrence of a Change in Control until the date that is twenty-four (24) months
after the occurrence of the Change in Control. Notwithstanding the preceding
sentence, the introductory text to Section 3 provides that certain events
occurring before a Change in Control shall be deemed to have occurred during the
Protected Period.


1



--------------------------------------------------------------------------------







 2.     Change in Control.


“Change in Control” shall mean the occurrence during the Term of a Change in
Control as defined in Section 14.2 of the 2000 Stock Incentive Plan, as such
Plan may be amended from time to time.
 
3.     Termination and Resulting Payments.


The Agreement provides no payments or benefits in connection with Terminations
which occur prior to a Change in Control, except that, if you are Terminated
within 90 days prior to a Change in Control by the Company without Cause at the
direction of a Person who has entered into an agreement with the Company the
consummation of which will constitute a Change in Control, or if you Terminate
with Good Reason within 90 days prior to a Change in Control (treating the entry
by such a Person into such an agreement as a Change in Control in applying the
definition of Good Reason) if the circumstance or event which constitutes Good
Reason occurs at the direction of such Person, then your Termination shall be
deemed to have been during the Protected Period and following a Change in
Control and shall qualify for the CIC Payments specified in Section 3(b); with
payments thereunder to occur on the business day following the 52nd day after
the Change in Control (subject to the legal effectiveness of your release),
except that, if a payment is deemed to be a deferral of compensation for
purposes of Section 409A of the Internal Revenue Code (the "Code") and the
Change in Control did not constitute a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation § 1.409A-3(i)(5), then settlement shall occur at the date six months
after your Date of Termination.
 
(a)     Termination by the Company for Cause, by You Without Good Reason, or by
Reason of Death, and Failure to Perform Duties Due to Disability. If during the
Protected Period you are Terminated by the Company for Cause, you voluntarily
Terminate without Good Reason, Termination occurs due to your death, or
Termination results from your failure to perform your duties with the Company
due to a disability (for which you qualify for disability benefits), the Company
will have no obligation to pay any amounts or benefits to you under this
Agreement.
 
(b)     Terminations Triggering CIC Payments. The Company will pay you the
payments and provide you the benefits described in this Section 3(b) upon
Termination during the Protected Period and during the Term, unless such
Termination is (A) by the Company for Cause, (B) by reason of death, (C) due to
your failure to perform your duties with the Company due to disability (for
which you qualify for disability benefits), or (D) by you without Good Reason.
For purposes of this Section 3(b), a Termination shall be deemed to have
occurred for Good Reason if, notwithstanding the existence of a valid basis of
Termination by you for Good Reason, there has not occurred a Termination by you
for Good Reason. The payments or benefits (the “CIC Payments”) provided under
this Section 3(b) are as follows:
 
(i)The Company will pay you a lump sum CIC Payment, in cash, equal to the lesser
of (x) the CIC Multiple times your Annual Compensation or (y) 2.5 times your
Annual Compensation.


(A)    For this purpose, your “CIC Multiple” will be a fraction, the numerator
of which is the number of full months that you were employed by the Company
prior to Termination and the denominator of which is twelve (12).


2



--------------------------------------------------------------------------------







(B)    For this purpose, your "Annual Compensation" will be the sum of (A) plus
(B), where (A) is the greater of your annual base salary in effect immediately
prior to the occurrence of the event or circumstance upon which the Notice of
Termination is based or your annual base salary in effect immediately prior to
the Change in Control, and (B) is the amount equal to your average Annual
Incentive Awards actually paid or payable or granted for performance in the
three fiscal years preceding the year of your Termination; provided that, if you
were not employed by the Company or a then wholly owned subsidiary of the
Company for the full three-fiscal-year period, your average Annual Incentive
Award will be the annual average of the sum of the amounts of your Annual
Incentive Award paid or payable or granted for performance in the fiscal year or
fiscal years during such period as to which you were employed during the full
fiscal year plus the annualized Annual Incentive Award paid or payable or
granted in any partial year in such period in which you were employed; and
provided further, that for this purpose only annual incentive amounts paid or
payable or granted for service to the Company or to a subsidiary that was at the
time of such service wholly owned (directly or indirectly) by the Company shall
be considered.
 
(ii) Other provisions of any plan or Annual Incentive Award authorization
notwithstanding, with respect to your annual incentive award for the fiscal year
in progress at your Date of Termination and your Annual Incentive Award for any
previously completed year for which your final Annual Incentive Award has not
yet been determined by the Board committee or other authorized decision maker
with authority to make such determination (the "Committee"):


(A)    If and to the extent that the level of your earning of any such award is
based on one or more pre-set performance goals, any such award shall be deemed
earned and vested as of the Date of Termination based on the level of actual
achievement of your applicable performance goal through the earlier of the end
of the performance period or the Date of Termination. For this purpose, the
level of actual achievement of your performance goal through the applicable date
shall be determined in good faith by the Committee and without the exercise of
negative discretion, and any requirement that this determination be based on
audited financial results shall not apply.


(B)    If and to the extent that the level of your earning of any such award is
not based on pre-set performance goals (i.e., is discretionary), any such award
shall be deemed vested as of the date of Termination and shall be deemed earned
at a level consistent with the level of annual incentives (as a percentage of
base salary) of other executives of comparable rank whose annual incentives are
based on pre-set performance goals, provided that the annual incentive shall in
no event be less than a pro rata amount of your average prior years' annual
incentive amount determined under Section 3(b)(i)(B) above (with prorationing
based on the portion of the applicable fiscal year during which you were
employed). These determinations shall be made in good faith by the Committee and
without the exercise of negative discretion, as provided above.


        


3



--------------------------------------------------------------------------------





(C)    No amount of such award will be payable based on performance after the
Date of Termination under this Section 3(b)(ii). If you are entitled to all or
any portion of the annual incentive under any other plan or authorization, the
amount payable hereunder will not be paid to the extent it would duplicate such
payment of the annual incentive. The provisions regarding the timing of payment
under Section 3(d) take precedence over any other payment timing rule applicable
to any such annual incentive.


(D)    In connection with this award, you will not be required to execute the
Acknowledgement customarily required as a condition of payment of Annual
Incentive Awards.


For purposes of this Section 3(b)(ii), if no Annual Incentive Award opportunity
has been established for you for the fiscal year in progress at your Date of
Termination, your Annual Incentive Award opportunity for that year will be
deemed to be identical to the Annual Incentive Award opportunity that was
established for the preceding year.


(iii) Your stock options and other equity awards shall be governed by the terms
of the applicable plans and award agreements.


(iv)    Subject to your continued compliance with Section 5, for the period
under applicable law you are entitled to continue medical coverage following the
Date of Termination (the “Continuation Period”), the Company shall offer you
continued participation in the Company’s employee medical, dental and vision
plans in which you are a participant immediately prior to the Date of
Termination (the “Medical Plans”), or such Medical Plans you may elect during
any open enrollment period allowable by the Company or the Company’s Medical
Plan insurance providers or, if permitted, as elected on the Date of
Termination, at the Company’s expense, which coverage may be provided at the
Company’s election under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or other applicable law. Your participation in the Medical
Plans during the Continuation Period shall be subject to your timely election of
coverage. If at any time during the Continuation Period such continued coverage
is not permitted under the terms and conditions of the applicable Medical Plan,
the Company will use commercially reasonable efforts to arrange coverage for you
under a medical coverage arrangement that provides benefits substantially
equivalent to, and at a cost that is no less favorable to you on an after-tax
basis, the benefits you would have been entitled to receive under the Medical
Plan (assuming you had elected to participate voluntarily to the maximum extent
permissible). Notwithstanding the foregoing, you agree and acknowledge that any
continuation coverage provided under a Medical Plan shall be provided in a
manner intended to comply with applicable law, including without limitation to
avoid any excise tax under Section 4980D of the Code.


(c)     Reduction in Certain Payments If Excise Tax Would Apply.


(i) Notwithstanding any other provision of this Agreement, in the event you
become entitled to any amounts or benefits payable in connection with a Change
in Control (whether or not such amounts are payable pursuant to this Agreement)
(the “Total Change in Control Payments”), if any of such Total Change in Control
Payments are subject to the tax (the “Excise


4



--------------------------------------------------------------------------------





Tax”) imposed by Section 4999 of the Code (or any similar federal, state or
local tax that may hereafter be imposed), the Total Change in Control Payments
shall be reduced to the Reduced Amount (as defined below) if, but only if,
reducing the Total Change in Control Payments would provide to you a greater net
after-tax amount of Total Change in Control Payments than would be the case if
no such reduction took place.  The “Reduced Amount” shall be an amount expressed
in present value which maximizes the aggregate present value of the Total Change
in Control Payments without causing any Change in Control Payment to be subject
to the Excise Tax, determined in accordance with Section 280G(d)(4) of the
Code.  Any reduction in Total Change in Control Payments shall be implemented in
accordance with Section 3(c)(ii).


(ii) Any reduction in payments under this Section 3(c) shall apply to cash
payments and/or vesting of equity awards so as to minimize the amount of
compensation that is reduced (i.e., it applies to payments or vesting that to
the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting.  You will be advised of the determination as to which
compensation will be reduced and the reasons therefor, and will be provided a
detailed computation of such amounts, and you and your advisors will be entitled
to present information that may be relevant to this determination.  No reduction
shall be applied to an amount that constitutes a deferral of compensation under
Code Section 409A except for amounts that have become payable at the time of the
reduction and as to which the reduction will not result in a non-reduction in a
corresponding amount that is a deferral of compensation under Code Section 409A
that is not currently payable. 


For purposes of determining whether any of the Total Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:


(A)
The Total Change in Control Payments shall be treated as "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, and all "excess parachute
payments" within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing ("Independent Advisors") selected by the Company,
the Total Change in Control Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code or are otherwise not subject to
the Excise Tax. You will be provided a copy of any such written opinion, and all
fees and expenses of the Independent Advisors shall be borne solely by the
Company.



(B)
The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 
For purposes of determining reductions in compensation under this Section 3(c),
if any, you will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any effect on federal income taxes from
payment of state and local income taxes.  Compensation will be adjusted, if
necessary, to provide


5



--------------------------------------------------------------------------------





for accurate payments or to correct any amounts previously estimated in
determining the amount of reductions in compensation under this Section 3(c).
However, no adjustments will be made later than the applicable deadline under
Code Section 409A if such adjustments would result in a tax penalty under
Section 409A.


(iii) The Company shall have the right to control all proceedings with the
Internal Revenue Service (or relating thereto) that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option and
expense, the Company may pursue or forego any and all administrative appeals,
proceedings, hearings, and conferences with any taxing authority in respect of
such Excise Tax (including any interest or penalties thereon); provided,
however, that the Company's control over any such proceedings shall be limited
to issues with respect to which compensation may be reduced hereunder, and you
will be entitled to settle or contest any other issue raised by the Internal
Revenue Service or any other taxing authority.  You agree to cooperate with the
Company in any proceedings relating to the determination and assessment of any
Excise Tax.


(d)     Time of Payment. The Company’s obligation to make the payments provided
for in Section 3(b)(i) and (ii) shall be subject to your execution of a release,
in the form attached as Exhibit A, which you have not revoked, such actions to
be completed by the end of any applicable revocation period. If and only if such
release has become legally effective, on the business day immediately following
the 52nd day after your Date of Termination, the Company shall pay the amount
specified in Section 3(b)(i) and (ii) in a lump sum. For purposes of compliance
with Section 409A of the Internal Revenue Code, the payments under Section
3(b)(i) and (ii) shall each be deemed to be separate payments, and it is
intended that the payment under Section 3(b)(i) and (ii) (and any related
payment under Section 3(c)) in each case shall be deemed first to be a
short-term deferral under Treasury Regulation § 1.409A-1(b)(4), and the payment
under Section 3(b)(i) then shall be deemed to be separation pay excluded from
being a deferral of compensation to the extent provided under Treasury
Regulation § 1.409A-1(b)(9)(iii). If, however, (i) for any reason all or any
portion of the payment under Section 3(b)(i) or the payment under Section
3(b)(ii), is deemed to be a non-excluded deferral of compensation under Treasury
Regulation § 1.409A-1(b) payable based upon your Termination, and (ii) any of
the Company’s stock is publicly traded on an established securities market or
otherwise, and (iii) at the Date of Termination you are a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), then
the affected portion of such payment shall be made on the first business day
that is on or after the date that is six months after the date of your
separation from service. Likewise, if any other payment or benefit under this
Agreement would be subject to a tax penalty under Code Section 409A, such
payment or benefit will be payable to you only at the date specified in the
preceding sentence if such delay would avoid such tax penalty to you. You shall
not be entitled to exercise any influence on the time of any payment payable
hereunder, including in any case in which the permitted payment period would
include portions of two different tax years.
 
(e)     Notice. During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.
 
(f)     Certain Definitions. Except as otherwise indicated in this Agreement,
all definitions in this Section 3(f) shall be applicable during the Protected
Period only.
 
(i)
Annual Incentive Award. “Annual Incentive Award” shall mean the annual incentive
compensation (including for this purpose any long term performance



6



--------------------------------------------------------------------------------





share awards, restricted stock, stock options or any other equity based award)
paid or payable or granted during the applicable fiscal year or any award to the
extent specified by the Board (or a committee thereof) in the relevant award
agreement or any other equity based awards in each case paid or payable or
granted in lieu of annual non-equity incentive compensation for that fiscal
year; provided further that, (A) the grant date fair value of any equity based
award granted as annual incentive compensation shall be included in the
computation of the annual incentive amounts paid or granted in any applicable
fiscal year based upon the grant date fair value of such award for accounting
purposes and (B) any dividend equivalents paid or payable with respect to such
an equity based award shall not be considered annual incentive compensation.
 
(ii)
Cause. “Cause” for Termination by the Company of your employment, during the
Protected Period, shall mean (A) willful misconduct, dishonesty,
misappropriation, breach of fiduciary duty or fraud by you with regard to the
Company or any of its assets or businesses; (B) your conviction or your pleading
of nolo contendere with regard to any felony or crime (for the purpose hereof,
traffic violations and misdemeanors shall not be deemed to be a crime); or (C)
any material breach by you of the provisions of this Agreement which is not
cured within 30 days after written notice to you of such breach from the Board
of Directors of the Company.



(iii)
Date of Termination. “Date of Termination” shall mean the date specified in the
Notice of Termination which, in the case of a Termination by the Company (other
than a Termination for Cause), shall not be less than 30 days from the date such
Notice of Termination is given and, in the case of a Termination by you, shall
not be less than 30 nor more than 60 days from the date such Notice of
Termination is given (except as otherwise provided in Section 3(f)(v)).



(iv)
Good Reason. “Good Reason” for Termination of your employment will mean the
occurrence, without your written consent, of any one of the following, provided
that, you have given Notice of Termination to the Company within 90 days after
the initial existence of the condition giving rise to your asserted Good Reason,
and the Company has failed to fully correct the Good Reason by your Date of
Termination (which must be at least 30 days after the Notice is given, specified
in the Notice of Termination (such correction by the Company having the effect
of canceling such Notice and the resulting Termination), and your Termination
occurs within one year after the initial existence of circumstances constituting
Good Reason:

 
(A)     The assignment to you of any duties inconsistent in any material adverse
respect with your position, authority or responsibilities immediately prior to
the occurrence of the Change in Control or any other material adverse change in
such position, including authority or responsibilities;
 
(B)     A material reduction by the Company in either (i) your annual base
salary in effect immediately prior to the Change in Control and as such base
salary thereafter may have been increased or (ii) your annual non-equity
incentive (as specified below). For this purpose, a reduction of $10,000 in
amount or value, on an annualized basis, of your base salary will be deemed
"material" (other changes may be material in the particular circumstances). A


7



--------------------------------------------------------------------------------





material reduction in your annual non-equity incentive will have occurred if the
amount actually paid or payable to you for any year, all or part of which is in
the Protected Period (including the year in which the Change in Control occurs),
is reduced to a level less than 80% of your annual non-equity incentive actually
paid for performance in the latest full fiscal year before the Change in
Control, including the grant date fair value of any equity-based awards granted
as a payment of your annual non-equity incentive; or
 
(C)     The relocation of the principal place of your employment to a location
more than fifty (50) miles from the location of such place of employment on the
Effective Date; except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations prior to
the Change in Control.
 
(v)
Notice of Termination. “Notice of Termination” shall mean notice indicating the
specific termination provision in this Agreement relied upon and setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.



(vi)
Termination. “Termination” means an event by which your then current employment
relationship with the Company and all subsidiaries has ended, regardless of
whether you are subsequently hired into a new position (including without
limitation a position as a consultant), provided that, with respect to any
payment hereunder which is deemed to be a non-excluded deferral of compensation
under Treasury Regulation § 1.409A-1(b), a Termination will occur only at the
time at which you have had a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h).

 
(g)    Additional Payment Following the Protected Period. If you remain employed
by the Company (which includes any affiliate of the Company) after the Protected
Period, in the event that during the "Extended Protection Period" (as defined
below) following the Protected Period your employment is Terminated by the
Company not for Cause or Terminated by you for Modified Good Reason (as defined
in this Section 3(g)), you will be entitled to the payments and benefits under
Section 3(b) except that the additional payments under Section 3(b)(i) will be
equal to 1.5 times Annual Compensation. For purposes of this Section 3(g), the
"Extended Protection Period" means the period from the end of the Protected
Period until the close of business on the first anniversary of the end of the
Protected Period, provided that the Extended Protection Period will be
automatically renewed for successive one-year periods unless either party hereto
gives written notice of non-renewal to the other party at least ninety (90) days
prior to the expiration of the then current Extended Protection Period. For
purposes of this Section 3(g), "Modified Good Reason" shall mean the occurrence,
without your written consent, of either (A) the assignment to you of any duties
inconsistent in any material adverse respect with your position, authority or
responsibilities 60 days before the end of the Protected Period or any other
material adverse change in such position, including authority or
responsibilities; (B) the event specified in Section 3(f)(iv)(B); or (C) the
event specified in Section 3(f)(iv)(C); provided that, in each case, you have
given Notice of Termination to the Company within 90 days after the initial
existence of the condition giving rise to your asserted Modified Good Reason,
and the Company has failed to fully correct the Modified Good Reason by your
Date of Termination (which must be at least 30 days after the Notice is given)
specified in the Notice of Termination (such correction by the Company having
the effect of canceling such Notice and the resulting Termination), and your
Termination occurs within one year after the initial existence of




8



--------------------------------------------------------------------------------





circumstances constituting Modified Good Reason. Other provisions of this
Agreement applicable to Section 3(b) (for example, Section 3(d) and Section 6)
shall apply to the payments and benefits under this Section 3(g) as well. If you
remain employed as specified in this Section 3(g), the obligations of the
Company under this Agreement shall continue for the applicable Extended
Protection Period after the end of the Protected Period, without regard to
provisions specifying the end of the Term.


4. Mitigation.


You will not be required to mitigate the amount of payments provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
payments provided for under this Agreement be reduced by any compensation earned
by you as the result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by you to the Company, or
otherwise.
 
5.     Covenants for Protection of Company’s Business. In consideration for the
payments and benefits provided by the Company under this Agreement, by your
execution of this agreement you agree as follows:


(i)
You will not (except on behalf of the Company) during your employment with the
Company and during the period of 12 months thereafter (the "Restrictive Period")
employ or retain, solicit the employment or retention of, or knowingly cause or
encourage any entity to retain or solicit the employment or retention of, any
person who is an employee of the Company or was an employee of the Company at
any time during the period commencing 12 months prior to the termination of your
employment with the Company. After your Termination of Employment: (A) You will
refrain from disparaging, whether orally, in writing or in other media, the
Company, its affiliates, the officers, directors and employees of each of them,
and the products and services of each of them, and (B) the Company will not
disparage you or otherwise comment upon your employment performance other than
as may be required by law or as requested by you.

(ii)
You will not at any time, directly or indirectly, without the Company's prior
written consent, disclose to any third party or use (except as authorized in the
regular course of the Company's business or in your performance of your
responsibilities for the Company) any confidential, proprietary or trade secret
information that was either acquired by you during your employment with the
Company or thereafter, including, without limitation, sales and marketing
information, information relating to existing or prospective customers and
markets, business opportunities, and financial, technical and other data
(collectively, the "Confidential Information"). After termination of your
employment with the Company for any reason and upon the written request of the
Company, you shall promptly return to the Company all originals and/or copies of
written or recorded material (regardless of the medium) containing or reflecting
any Confidential Information and shall promptly confirm in writing to the
Company that such action has been taken. Notwithstanding the foregoing, the
following shall not constitute Confidential Information: (A) Information that is
already in the public domain at the time of its disclosure to you; (B)
Information that, after its disclosure to you, becomes part of the public domain
by publication or otherwise other than through your act; and (C) Information
that



9



--------------------------------------------------------------------------------





you received from a third party having the right to make such disclosure without
restriction on disclosure or use thereof.
(iii)
You will not during your employment with the Company and during the Restrictive
Period engage in Competition. For purposes of this Section 5(iii), “Competition”
is the performance of services, whether as an employee, owner, advisor,
consultant, director, stockholder, officer, or any other capacity, for any of
the entities listed on Schedule 5(iii) to this Agreement.

If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 5 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.


You acknowledge and agree that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of Section 5 would be inadequate and,
in recognition of this fact, you agree that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, may be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. Further,
in the event you breach any of the foregoing covenants of this Section 5, in
addition to any other remedies available to the Company, to the maximum extent
permitted by applicable law, the Company shall have the right to recoup from
you, and you shall be obligated to repay to the Company, an amount equal to the
actual amount of the CIC Payment paid to you pursuant to Section 3(b)(i)
multiplied by the Recoverable Portion. For the purposes of this Section 5,
“Recoverable Portion” means a percentage obtained by dividing (i) the number of
days remaining in the Restrictive Period from and after the commencement of such
breach, by (ii) 365. For the avoidance of doubt, recoupment by the Company
pursuant to the immediately preceding sentence shall neither be deemed
liquidated damages, nor shall it preclude the Company from seeking or obtaining
a judgment against you for damages caused by your breach of the foregoing
covenants of this Section 5.


 6. Prior Acknowledgment.  In connection with a Termination which entitles you
to CIC Payments pursuant to Section 3(b), your agreement not to voluntarily
terminate your employment with the Company or any of its affiliates, which is
set forth in any Acknowledgement previously executed by you as a condition of
payment of an Annual Incentive Award, shall terminate, shall no longer be a
condition of your right to retain such Annual Incentive Award, and shall be of
no further force or effect.




10



--------------------------------------------------------------------------------





7. Miscellaneous.
 
(a)     Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
(b)     Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.
 
(c)     Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the Chief Executive Officer of the Company, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
 
(d)     Modifications. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.
 
(e)     Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.
 
(f)     Tax Withholding. Any payments provided for hereunder shall be paid net
of any applicable withholding required under federal, state or local law.
 
(g)     Surviving Obligations. The obligations of the Company and your
obligations under this Agreement shall survive the expiration of this Agreement
to the extent necessary to give effect to this Agreement.
 
(h)     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 


11



--------------------------------------------------------------------------------





(i)     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
(j)     Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
the provisions of all prior agreements (including any prior Change in Control
Agreement between the parties), promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereof with respect to the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
Notwithstanding anything to the contrary in this Agreement, the procedural
provisions of this Agreement shall apply to all benefits payable as a result of
a Change in Control (or other change in control).
 
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.
 


 
 
 
COMTECH TELECOMMUNICATIONS CORP.
 
 
By:
 
 
 
 
[Name]
 
 
[Title]

 
 
Agreed to this  __ day
of _________, [Year].
 
 
[Name]

 


12



--------------------------------------------------------------------------------





Exhibit A
General Release
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a "Releasing Party"), hereby release and forever
discharge Comtech Telecommunications Corp. (the "Company"), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a "Released Party"),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the "Released Claims") which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company's business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon: (a) the
Company's obligations, if any, to pay CIC Payments pursuant to the Change in
Control Agreement between the undersigned and the Company, dated [Date] (the
“CIC Agreement”) or the rights of the undersigned to enforce such obligations;
(b) any and all obligations of the Released Parties to defend, indemnify, hold
harmless or reimburse the undersigned under the Indemnification Agreement
between the Company and the undersigned, and/or under applicable law and/or
under the respective charters and by-laws of the Released Parties, and/or
pursuant to insurance policies, if any, for acts or omissions in the
undersigned’s capacity as a director, officer and/or employee thereof; and (c)
any and all rights the undersigned may have to vested or accrued benefits or
entitlements under and in accordance with any applicable plan, agreement,
program, award, policy or arrangement of a Released Party.


The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys' fees and costs.


I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to CIC Payments, if any, payable to me pursuant to the CIC
Agreement; (b) I have the right to consult with an attorney prior to signing
this General Release; (c) I have twenty-one (21) days to consider this General
Release (although I may choose to sign it earlier); (d) I have seven (7) days
after I sign this General Release to revoke it; and (e) this General Release
will not be effective until the date on which the revocation period has expired,
which will be the eighth day after I sign this General Release, assuming I have
returned it to the Company by such date.


Dated:                                                


13



--------------------------------------------------------------------------------





Schedule 5(iii)




[Competitor Entities]




14

